Citation Nr: 1749874	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-29 843	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right biceps injury with loss of use of the right arm.

3.  Entitlement to a rating in excess of 20 percent for a left wrist disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to December 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and April 2009 rating decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Board (by a Veterans Law Judge other than the undersigned) reopened the claim of service connection for a right shoulder disability and remanded it, and the remaining matters on appeal, for additional development.

The issues seeking compensation under 38 U.S.C.A. § 1151 for right biceps injury, an increased rating for a left wrist disability, and a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

A right shoulder injury in service was acute, and resolved without residual pathology; a chronic right shoulder disability, to include arthritis, was first manifested many years following the Veteran's service; and such disability is not shown to be etiologically related to his service.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a December 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  He was afforded VA examinations to determine the etiology of his right shoulder disability.  A duty to assist omission is not alleged.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in June 1974 he fell, and a possible clavicle fracture was noted.  X-rays were within normal limits.  He was seen the next day for continuing right shoulder pain; examination was negative.  Treatment included heat and a sling.  In an October 1975 report of medical history, the Veteran denied having a painful or "trick" shoulder.  On October 1975 service separation examination, the upper extremities were normal on clinical evaluation.

In 1994 the Veteran submitted a claim of service connection for residuals of a right collarbone fracture.  He did not report any postservice treatment.
On June 1994 VA orthopedic examination, the Veteran related that he fractured his right clavicle in service in 1974 when he fell on an obstacle course in basic training, and was treated with a clavicular strap until the fracture healed.  June 1994 X-rays of the right shoulder and clavicle did not show any significant pathological findings.  The impression was fracture of the middle third of the right clavicle by history, with normal examination.

VA outpatient treatment records show that in March 2001, the Veteran described pain in the right shoulder/clavicle area that radiated up the right neck and head.  He also said he fell in basic training in 1974 and suffered a right clavicle injury that was treated with a brace and right arm sling for two weeks.  Examination found full range of motion of the shoulder.  The assessment was neck pain.  

Private medical records show that in June 2004, the Veteran related that he was trying to pull battery cables into his truck when he hit his head and fell on his right shoulder; x-rays of the shoulder did not show fracture or dislocation.  There was osteoarthritis at the glenohumeral and acromioclavicular joints.  

VA outpatient treatment records show that in July 2004, the Veteran presented with one month complaints of right shoulder pain.  He stated that he injured the shoulder when he fell from the back of a truck and onto the shoulder.  X-rays at a private facility did not show fracture of the humerus or scapula.  It was noted that he had problems with the right shoulder due to a recent fall, and that he had had previous problems in that area.  The next month he was seen in the orthopedic clinic for right shoulder pain that had been present for a few weeks.  X-rays of the right shoulder showed evidence of an old non-displaced fracture and severe acromioclavicular osteoarthritis.  Right shoulder magnetic resonance imaging (MRI) in December 2004 showed complete tears of the supraspinatus and infraspinatus tendons and an old Hill-Sachs deformity.  The Veteran had right shoulder surgery in November 2005.

On October 2008 VA peripheral nerves examination, the Veteran related that he injured his right shoulder in basic training and had experienced pain on and off until his surgery in 2005.  The examiner concluded that the Veteran had right humeral clavicular arthropathy post surgery with probable etiology of "hurdling in 1975."  

Private medical records show that in September 2007, the Veteran related that he fractured a clavicle in 1974, and he had not been treated for it much until recently. He stated that he has had trouble with the shoulder since the injury.  

In November 2008, the Veteran sister's stated that while he was in basic training he wrote to her relating that he injured his right shoulder when, while climbing a wall, another soldier pushed him over the wall, causing him to fall on the shoulder; he indicated that before he could get up, other soldiers fell on top of him and that he sustained a broken collarbone.  The  sister also stated that he continued to have complaints of right shoulder pain following his separation from service.  

On November 2013 VA shoulder examination, the Veteran stated that he injured his right shoulder during basic training when he was pushed over a wall on an obstacle course and fell.  The examiner noted that while the Veteran stated that he fractured his clavicle, X-rays then were read as normal.  He acknowledged that initially a possible fracture of the clavicle was noted, but reiterated that X-rays were normal.  The examiner summarized the STRs, and stated that the separation examination did not note any ongoing shoulder condition.  The examiner stated that he could not resolve the question of whether the Veteran's right shoulder disability is related to service without resort to speculation.  He noted that there was no continuity of care for the shoulder from 1975 to 2004.  If the injury in service had been severe, the Veteran would have experienced severe pain and decreased range of motion at the time of the injury.  The injury in service did not appear to encompass the degree of derangement of the shoulder and rotator cuff found on 2004 (29 years after the service injury) MRI.  The examiner observed that no shoulder condition was noted at separation.  He noted that the history and lack of private medical records left 29 years [unaccounted for], and that the Veteran could have sustained injury during that time.  The examiner noted the X-ray study finding of an old Hill-Sachs injury and said it could have been a result of a fall on the shoulder in service, but this was mere speculation.  

On May 2014 VA shoulder examination, the Veteran stated the onset of right shoulder problems was in 1974 when, while attempting to climb over a wall, he fell on his shoulder.  He said that someone then landed on his chest and he sustained a right collarbone fracture.  He stated that he had continual problems with the right shoulder for the remainder of his service and ever since.  The diagnoses were rotator cuff tear and right shoulder degenerative joint disease and Hill-Sach fracture status post dislocation.  Upon review of the record, the examiner opined that it was less likely than not that the Veteran's right shoulder disability was incurred in or caused by service.  The examiner noted that X-rays in service were negative and that the separation examination in 1975 did not note any shoulder complaints.  He said there was insufficient evidence in the STRs to show a chronic or recurrent disability of the right shoulder in service.  There was evidence that the Veteran had a significant right shoulder injury that resulted in dislocation, as evidenced by the Hill-Sachs deformity noted on the magnetic resonance imaging in 2004.  The examiner added that if the dislocation occurred in service, it would likely have been reflected in the STRs.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has consistently stated that he fell during service and sustained a fracture of the clavicle.  Although his STRs support his consistent assertion that he was treated following a fall in service, they contradict his claim that he sustained a clavicle fracture at the time.  There is a notation of a possible clavicle fracture when he first seen in service in June 1974; however, X-rays taken thereafter were normal.  The Veteran claim that he had right shoulder problems continually since the injury in service.  This is contradicted by his denial of shoulder problems on October 1975 service separation examination and clinical evaluation at the time which found no shoulder abnormality.  

The earliest postservice documentation of right shoulder problems is in 2001 when the Veteran said he had right shoulder/clavicle area pain that radiated to his neck.  There was full range of right shoulder motion.  He was then next seen in June 2004 following another fall, at which time x-rays showed arthritis.  This was more than 28 years after his discharge from service.  The Board observes that the STRs lack documentation of the combination of manifestations sufficient to identify arthritis and sufficient observation to establish chronicity of such disability during service. Accordingly, service connection for arthritis of the right shoulder on the basis that it became manifested in service and persisted, or on a presumptive basis is not warranted.  As the record does not show continuity of right shoulder arthritis complaints, service connection on a continuity theory of entitlement is likewise not warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Whether or not under these circumstances any current right shoulder disability may be related to the documented injury service is a medical question that is beyond the scope of lay observation or common knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Evidence supporting the Veteran's claim includes his own statements and a comment on the October 2008 VA examination.  As was noted above, on October 2008 examination, the Veteran described his injury in service and the examiner stated that the onset of clavicular arthropathy was "probably" in 1975.  

There are two additional medical opinions in the record addressing this matter.  In November 2013, a VA examiner stated that the injury in service did not appear to be of such nature as to have resulted in the findings on 2004 MRI.  He noted that there was no indication of a right shoulder disability when the Veteran was discharged from service.  He added that it would be speculative to conclude that the old Sach-Hill injury noted many years after service could be due to a fall in service.  

The most probative medical opinion in the record in this matter (that offered on May 2014 VA examination) is against the Veteran's claim.  Upon review of the record, the examiner opined that it is less likely than not that the Veteran's right shoulder disability is related to service.  He noted that x-rays in service were negative and no shoulder problems were noted on service separation examination.  Thus, there was no chronic right shoulder disability in service.  The examiner addressed the comment in the October 2008 VA examination (that the probable onset of the Veteran's right shoulder disability was in 1975).  He noted that if a Sachs-Hill deformity had occurred in service, it would have been noted in the STRs, but was not.  The opinion reflects familiarity with the record/the Veteran's medical history, and includes rationale that cites to supporting factual data.  The Board finds it to be of greater probative value than the bare comment, offered without review of the record or citation to supporting clinical data, made in October 2008.  The preponderance of the evidence is against the claim of service connection for a right shoulder disability.  Accordingly, the appeal in this matter must be denied.



ORDER

Service connection for a right shoulder disability is denied.


REMAND

The Veteran alternatively seeks compensation for right arm disability (with loss of use of the right arm) under 38 C.F.R. § 1151.  He asserts that his right arm problems began after the November 2005 surgery for his right shoulder.  In June 2008, the chief of orthopedics at a VA medical center stated that he reviewed the operation notes and the consent form, and concluded that the Veteran's claim was without merit.  He stated that the care the Veteran received was excellent and the consent was sufficient.  He also noted that the Veteran's disability was due to his disease, and not VA care.  

The Board's February 2012 remand directed that another opinion be obtained.  The examiner was to address whether the Veteran had additional disability; if so, whether it was due to carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on VA's part.  If additional disability was not shown to be due to the VA fault, the examiner was to opine whether the outcome (i.e., any additional right shoulder disability) was an event not reasonable foreseeable, and whether the Veteran was adequately advised of the risks associated with surgery.  The examiner summarized the operation report and observed that there was no indiction that the biceps tendon was ruptured intraoperatively.  He stated that it was clear that a reasonable attempt was made to repair the biceps tendon which was severely damaged.  He further stated that the eventual rupture of the tendon was likely due to underlying damage to the tendon that existed prior to the surgery and not to the surgery itself.  

The opinion did not respond to the Board's instructions to comment on whether the outcome of the treatment was an event not reasonably foreseeable, and did not adequately address whether the Veteran was reasonably informed of the possible risks of the treatment.  
The May 2014 VA medical opinion is noncompliant with the Board's remand directives; corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Regarding the claim seeking a higher rating for a left wrist disability, the Board notes that the November 2013 VA examination found that the Veteran had favorable ankylosis of the left wrist.  The May 2014 VA examination report notes extremely unfavorable ankylosis.  The examiner did not identify the position of ankylosis.  This examination appears to show that the Veteran's left wrist disability has increased in severity.  Considering the length of intervening period since that examination, and the suggestion of worsening, the Board finds that a contemporaneous examination is necessary.  

The matter of entitlement to a TDIU rating is inextricably intertwined with the other issues remanded, and consideration of that issue must be deferred.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for left wrist disability since 2014.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should arrange for the record to be returned to the May 2014 VA examiner (or, if that provider is unavailable, forwarded to another appropriate physician) for review and an advisory medical opinion as to whether any additional right shoulder disability is due to an event not reasonably foreseeable.  The provider should also address whether the Veteran was reasonably informed of the risks of the treatment.  

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his left wrist disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  All indicated studies (to include range of motion studies of the left wrist, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.) must be completed.  The examiner should comment on any restrictions on occupational and daily activity functions due to the disability.  The examiner must include rationale with all opinions

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue a supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


